                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION


    ANTONIO CANTU,                       )
                                         )
                   Petitioner,           )          Cause No. 3:16-CV-425 RLM
                                         )        (Arising from 3:11-CR-40 RLM)
              v.                         )
                                         )
    UNITED STATES OF AMERICA,            )
                                         )
                   Respondent.           )


                                 OPINION AND ORDER

        On July 7, 2017 defendant Antonio Cantu filed a motion to correct his

sentencing classification [Doc. No. 19]. Mr. Cantu asks this court to reassign him

to a lower security facility based on errors in his initial sentencing. It’s the

Bureau of Prison, not the court, that decides where a prisoner will be confined.

18 U.S.C. § 3621(b). Mr. Cantu’s proper course of remedy to challenge errors in

his sentencing is a motion to vacate his conviction under 28 U.S.C. § 2255 or an

appeal to the circuit court. The court, recognizing that Mr. Cantu is proceeding

pro se, will construe his current motion as if it were a petition made under 28

U.S.C. § 2255. For the reasons stated below, the court must deny Mr. Cantu’s

petition.

        This court considered and denied a successive 28 U.S.C. § 2255 petition,

certified by the court of appeals, on January 2, 2016. Mr. Cantu then appealed

to the court of appeals, which found that he had not made a substantial showing

of a denial of a constitutional right with regards to the district court’s denial of



 
his 28 U.S.C. § 2255 petition. The court of appeals subsequently denied his

request for a certificate of appealability.

      This 28 U.S.C. § 2255 motion isn’t certified by the court of appeals, so the

doesn’t have jurisdiction to consider the motion; Mr. Cantu hasn’t received

authorization from the court of appeals for this court to consider it. 28 U.S.C. §

2244(b)(3)(A), 28 U.S.C. § 2255(h). The court, therefore, cannot hear Mr. Cantu’s

latest motion to vacate his judgment.

      For the foregoing reason, the court DENIES the Mr. Cantu’s motion to

vacate [Doc. No. 19].

      SO ORDERED

      ENTERED: January 4, 2019


                                        /s/ Robert L. Miller, Jr.
                                       Judge, United States District Court




 
